Thayer, J.,
concurring specially: My concern over extending our case law regarding grandparent visitation from the facts presented in Roberts v. Ward, 126 N.H. 388, 493 A.2d 478 (1985) to those centering around the adoption statute is tempered by the Legislature’s amendment to the grandparent visitation statute, RSA 458:17-d (Supp. 1989), effective January 1, 1990. No one, however, has claimed that, if applicable, that statute would affect the outcome of this case.
Souter, J., joins in the special concurrence.